Citation Nr: 0833306	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-00 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD), prior to March 15, 
2007.  

2.  Entitlement to a rating in excess of 50 percent for PTSD, 
from March 15, 2007.  


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1965 to April 
1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2006 rating decision, which granted service 
connection for PTSD and assigned an initial 30 percent 
rating, effective May 19, 2005.  The veteran filed a notice 
of disagreement (NOD) with the initial rating assigned in 
March 2006; and the RO issued a statement of the case (SOC) 
in December 2006.  The veteran filed a substantive appeal 
(via VA Form 9, Appeal to Board of Veterans' Appeals) in 
January 2007.  In a May 2007 rating decision, the RO assigned 
a 50 percent rating for PTSD, effective March 15, 2007.  The 
RO also issued a supplemental SOC (SSOC) addressing the 
assignment of the higher rating in May 2007.  

As the appeal involves a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized this matter in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119 (1999) (distinguishing 
initial rating claims from claims for increased ratings for 
disabilities already service-connected).  Moreover, although 
the RO assigned a 50 percent rating for PTSD, effective March 
15, 2007, as a higher rating for the disability is available 
before and after this date, and the veteran is presumed to 
seek the maximum available benefit, the Board has 
characterized the appeal as encompassing the two matters set 
forth on the title page.  Id; See A.B. v. Brown, 6 Vet. App. 
35, 38 (1993).  

As a final preliminary matter, the Board notes that along 
with his March 2006 NOD, the veteran also filed a claim for a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  Further, the 
veteran has been in receipt of a 100 percent schedular rating 
for prostate cancer since August 9, 2005.  However, as the 
effective date of the award of service connection for PTSD is 
May 19, 2005, the veteran could still qualify for a TDIU 
during the period from May 19, 2005 to August 9, 2005.  As 
the matter of the veteran's entitlement to a TDIU during the 
noted time frame has not been adjudicated by the RO, it is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.  

2.  Prior to March 15, 2007, the veteran's PTSD was 
manifested by chronic sleep impairment, suspiciousness, 
anxiety, and mild memory loss; but without flattened affect, 
circumstantial, circumlocutory or stereotyped speech, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, or impaired 
abstract thinking.  These symptoms are indicative of no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal).  

3.  Since March 15, 2007, the veteran's PTSD has been 
manifested by moderate to severe symptoms, to include chronic 
anxiety and depression affecting his ability to function 
independently, appropriately and effectively, difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting), impaired impulse control (such as 
unprovoked irritability with periods of violence), and 
avoidance of socialization; but without major cognitive 
deficit, hallucinations, delusions, loosening of thought 
processes, disorientation to time or place, intermittent 
inability to perform activities of daily living, persistent 
danger of hurting self or others, or grossly inappropriate 
behavior.  These symptoms are indicative of no more than 
occupational and social impairment with deficiencies in most 
areas.  




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD, prior to March 15, 2007, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & West 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.126, 4.130, Diagnostic Code (DC) 9411 (2006).  

2.  With all reasonable doubt resolved in favor of the 
veteran, the criteria for a 70 percent rating for PTSD, from 
March 15, 2007, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, DC 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. 
§ 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a veteran before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant. 
Id.  

In this appeal, in June and October 2005 pre-rating letters, 
the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate the claim 
for service connection for PTSD (the claim at that time), and 
of the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  

The Board notes that, after the grant of service connection, 
the RO did not furnish to the veteran a notice letter 
specific to the claim for a higher initial rating for 
service-connected PTSD, nor did it furnish a general notice 
letter compliant with Dingess//Hartman notice requirements-
particularly, as regards VA's assignment of disability 
ratings and effective dates.   However, the absence of such 
notice is not shown to prejudice the veteran.  

The December 2006 SOC set forth the criteria for all higher 
ratings for PTSD (which suffices, in part, for 
Dingess/Hartman).  The SOC also generally notified the 
veteran regarding VA's  assignment of disability ratings and 
effective dates, as well as the type of information that 
impacts these determinations.  Given  the above, and because 
the veteran and his has demonstrated a clear understanding of 
what is needed to support  the claim for higher rating, the 
Board finds that the veteran is not shown to be prejudiced by 
the timing, content, or form of the notice identified above.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also, Dunlap v. Nicholson, 21 
Vet. App. 112 (2007) (holding that notice deficiencies are 
not prejudicial if they did not render the claimant without a 
meaningful opportunity to participate effectively in the 
processing of his or her claim). 

After issuance of the December 2006 SOC, and opportunity for 
the veteran to respond, the May 2007 SSOC reflects 
readjudication of the claim.  Hence, the veteran is not shown 
to be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the initial rating matter on appeal.  Pertinent 
objective evidence associated with the claims file includes 
service treatment records, post-service private medical 
records, and reports of December 2005 and March 2007 VA PTSD 
examinations.  Also of record and considered in connection 
with the appeal are various written statements submitted by 
the veteran.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified or made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


II.  Analysis

Disability evaluations are determined by comparing a 
veteran's symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2007).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
rating of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  Fenderson, 12 Vet. App. at 126.  

The veteran claims that the severity of his service-connected 
low PTSD warrants higher disability ratings under 38 C.F.R. § 
4.130, DC 9411.  

The veteran's 30 percent and 50 percent ratings for PTSD have 
been assigned under DC 9411.  The Board notes that 
psychiatric disabilities other than eating disorders are 
actually rated pursuant to the criteria of a General Rating 
Formula.  See 38 C.F.R. § 4.130. 

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long and short-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing or maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as school, 
work, family relations, judgment, thinking, mood, due to such 
symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect to personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to symptoms such as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score 
must be considered in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a).  

Under the DSM-IV, GAFs between 51 and 60 are indicative of 
moderate symptoms, e.g., flattened affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning; e.g., having few 
friends or having conflicts with peers or co-workers.  A GAF 
score between 41 and 50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score ranging from 31 to 40 reflects 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  

A.  Prior to March 15, 2007

Historically, by rating action of January 2006, the RO 
granted service connection for PTSD and assigned an initial 
30 percent rating, effective May 19, 2005.  

The report of a June 2005 private admission psychiatric 
assessment reflects a subjective history of nightmares, 
flashbacks, exaggerated startled response, hypervigilance, 
anger, detachment, depression and social isolation.  The 
psychiatrist noted a finding orestricted affect, but observed 
that the veteran maintained good eye contact and was very 
cooperative.  The veteran denied auditory or visual 
delusions, and any suicidal or homicidal ideation.  He was 
able to communicate while slightly nervous and anxious.  The 
examiner also noted that the veteran was currently employed, 
and did not exhibit evidence of psychosis or delusions.  

Further, the veteran's cognitive functions were intact; his 
thought processes were within normal limits.  The private 
psychiatrist noted that the veteran appeared alert, oriented, 
and displayed very good insight and good judgment.  The 
psychiatrist diagnosed the veteran with PTSD and assigned a 
GAF score of 45.  He prescribed psychopharmacology, to 
include Ambien and Cymbalta, and psychotherapy to treat the 
veteran's PTSD.  

On December 2005 VA PTSD examination, the veteran presented 
with good grooming and hygiene, and was alert, cooperative 
and at ease.  The examiner noted the veteran's behavior was 
appropriate.  His motor activity and eye contact were normal.  
The veteran's mood was euthymic with full affect.  The 
veteran reported experiencing nightmares, some social 
isolation, irritability, depression, memory loss, anxiety, 
difficulty sleeping and anger.  He denied any psychotic 
symptoms or homicidal ideation, but did give a prior history 
of suicidal ideation, and did report psychological symptoms 
extending back to Vietnam.  The examiner noted the veteran 
had maintained employment for 26 years, and was successfully 
being treated with medication.  Clinical findings reflected 
no disruption in speech, thought or communication processes.  
Furthermore, the veteran was described as alert and well 
oriented. The examiner indicated that reported symptoms were 
consistent with a diagnosis of PTSD, diagnosed the veteran 
with PTSD, and assigned a GAF score of 55.  

Considering the aforementioned evidence in light of the 
applicable rating criteria, the Board finds that the findings 
prior to March 15, 2007 provide no basis for more than the 
assigned 30 percent rating. 

The pertinent  medical evidence collectively reflects that, 
during the time frame in question,  the veteran's PTSD was 
characterized, primarily, by nightmares, sleep disturbance, 
hypervigilance, intrusive thoughts, flashbacks, anger, 
isolation, and startle response.  The Board finds that these 
symptoms more nearly approximate occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, the level of impairment contemplated in the initial 30 
percent disability rating.  

At no point prior to March 15, 2007 did the veteran's PTSD 
symptomatology meet the criteria for a rating in excess of 30 
percent.  In this regard, the Board notes that the veteran 
had some documented symptoms of difficulty in establishing 
and maintaining effective work and social relationships, and 
had alleged he previously experienced suicidal ideation.  
However, the most recent December 2005 VA PTSD examination 
report shows findings of improved psychological symptoms and 
reduced irritability.  Furthermore, his PTSD symptoms were 
not shown to affect the veteran on a continuous basis and/or 
to limit his ability to function independently on a daily 
basis.  He had been married for 39 years and maintained close 
relationships with his three sons.  The veteran had been 
employed, continuously, for 26 years, at the time of the 
December 2005 examination.  

The Board further finds that the GAF scores assigned-45 on 
the June 2005 private psychiatric assessment and 55 on the 
December 2005 VA PTSD examination-do not provide a basis for 
assigning an initial rating in excess of 30 percent for the 
service-connected PTSD.  Although a GAF score of 45 is 
generally indicative of some serious impairment in 
functioning, the totality of the objective evidence does not 
reflect occupational and social impairment consistent with a 
GAF score of 45.  On examination ,it was noted that the 
veteran's cognitive functions were intact and his thought 
processes were normal.  The veteran was alert and oriented, 
and displayed good insight and judgment.  Additionally, he 
had maintained employment for 26 years, had been married for 
39 years, and maintained close relationships with his three 
sons.  Thus, the Board finds that the GAF score of 55 is a 
better reflection of the veteran's functioning and supports 
the conclusion that a 30 percent but no higher rating for 
PTSD is warranted for the period prior to March 15, 1997.  

Moreover, as noted above, the GAF scores assigned in a case, 
like an examiner's assessment of the severity of a condition, 
are not dispositive of the evaluation issue; rather, they 
must be considered in light of the actual symptoms of the 
veteran's disorder (which here, provide the primary basis for 
the initial rating assigned).  See 38 C.F.R. § 4.126(a).

Thus, while the medical evidence indicates that the veteran's 
PTSD has resulted in some of the symptoms listed among those 
included in the criteria for the 50 percent rating, such as 
difficulty in establishing and maintaining effective social 
relationships, the totality of the symptomatology and level 
of impairment associated with his PTSD have been more 
consistent with the criteria for the 30 percent rating.  

In short, the Board finds that the evidence is indicative of 
no greater impairment than that contemplated by the initial 
30 percent rating assigned for PTSD for the period prior to 
March 15, 2007. As the criteria for the next higher, 50 
percent, rating were not met during this period, it logically 
follows that the criteria for higher rating of 70 percent and 
100 percent likewise are not met for this time frame.  

B.  Since March 15, 2007

In a May 2007 rating decision, the RO increased the rating 
for the veteran's PTSD to 50 percent, effective March 15, 
2007.  

During a March 2007 PTSD VA examination, subjective 
complaints included difficulty with anxiety, depression, 
nightmares and flashbacks, and increased irritability, 
moderate to severe anxiety and depression, continuing 
hypervigilance, startle response, and avoidance of 
socialization.  The veteran indicated that at least 50-
percent of his depression is related to his PTSD issues, but 
that he was also depressed due to a prostate cancer 
diagnosis.  The examiner noted the veteran's alcohol 
consumption has increased, but that he did not have suicide 
attempts or panic attacks.  The report showed no inpatient 
psychiatric treatment, but did reflect continued outpatient 
psychiatric treatment with the same private psychiatrist 
referenced above, for the sole purpose of obtaining Cymbalta 
and Ambien prescriptions.  The examiner noted that the 
veteran took early retirement due to his increasing 
psychiatric issues; however, he maintains a good relationship 
with his wife, but has few friends.  Notably, the veteran 
reported a "road rage" incident where he nearly assaulted 
the driver of a car, followed the driver to his house, and 
made it necessary to summon a police officer.  

The examiner noted moderate  to severe impairment of the 
veteran's role in his family, his social relationships, and 
his recreational and leisure activities.  Further, the 
examiner indicated that the veteran was currently unemployed, 
having taken early retirement secondary to his PTSD and 
depression issues.  On mental status evaluation, the examiner 
described the veteran as a man who looked about his stated 
age, and noted that he was appropriate, alert, cooperative, 
and related moderate to sever chronic anxiety and depression 
along with his specific PTSD symptoms.  The examiner noted no 
major cognitive deficits, but an overall somber and tense 
demeanor with some irritability.  The examiner found that the 
veteran showed no evidence of psychosis, such as 
hallucinations, delusions, loosening of thought processes, 
involuntary movements, or any bizarre mannerisms.  Further, 
the veteran's cognition appeared grossly intact.  The 
examiner diagnosed the veteran with PTSD; depressive 
disorder, not otherwise specified (NOS), mainly secondary to 
his PTSD and service-connected prostate disability; and 
episodic alcohol abuse.  A GAF score of 40 was assigned.  

Given the above, and affording the veteran the benefit of the 
doubt, the Board finds that his symptoms more nearly 
approximate a 70 percent rating since March 15, 2007.  During 
this period, the competent medical evidence collectively 
reflects that the veteran's PTSD has been characterized, 
primarily, by moderate to severe chronic depression and 
anxiety, impaired impulse control, isolation, and difficulty 
in adapting to stressful circumstances.  The Board finds that 
these symptoms more nearly approximate occupational and 
social impairment with deficiencies in most areas, the level 
of impairment contemplated in a 70 percent disability rating.  

The symptoms of chronic depression and anxiety, impaired 
impulse control and difficulty in adapting to stressful 
circumstances, are included among the criteria required for a 
70 percent rating.  Further, the March 2007 VA examiner noted 
various moderate to severe psychiatric symptoms, and 
attributed the veteran's early retirement to his PTSD.  
Moreover, the Board notes that the GAF score of 40, assigned 
during the March 2007 VA PTSD examination, suggests more 
significant impairment than is contemplated by the 50 percent 
rating.  Under these circumstances, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
since March 15, 2007, a 70 percent rating for PTSD is 
warranted.  

However, the  medical evidence does not reflect that, at any 
point since March 15, 2007, the veteran's PTSD has resulted 
in any symptoms listed among those included in the criteria 
for the 100 percent rating, such as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation or own name.  The March 2007 VA examination 
reflected symptoms related to moderate to severe chronic 
anxiety and depression, but revealed no major cognitive 
deficits.  Hence, the Board finds the totality of the 
symptomatology and level of impairment associated with the 
veteran's PTSD have been more consistent with the criteria 
for the 70 percent rating.  

C.  Conclusion

The Board points out that, in addition to the medical 
evidence, the lay statements regarding the veteran's 
psychiatric symptoms have been considered.  However, to the 
extent that the veteran attempts to assert that he is 
entitled to higher ratings during each of the above periods, 
the Board finds that his assertions are not entitled to more 
weight than the objective findings rendered by trained 
medical professionals in evaluating the veteran's psychiatric 
disability, to include the findings of the various VA 
examiners.  See 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  In 
short, the statements offered in support of the veteran's 
claims do not constitute persuasive medical evidence in this 
appeal, and none of this evidence is of sufficient probative 
value to controvert the objective medical findings.  

Under the circumstances presented, the Board finds that the 
most probative evidence in this appeal establishes that, 
prior to March 15, 2007, the veteran's symptomatology more 
nearly approximated the criteria for a 30 percent rater than 
a 50 percent rating and that, since March 15, 2007, his 
symptomatology has more nearly approximated the criteria for 
a 70 percent rather than a 100 percent rating.  

A as indicated above, the Board has favorably applied the 
benefit-of-the-doubt doctrine in reaching the decision to 
award the 70 percent rating from March 15, 2007, but finds 
that the preponderance of the evidence is against assignment 
of a rating greater than 30 percent prior to that date.  See 
38 U.S.C.A. § 5107 (b) (West 2002); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  




ORDER

An initial 30 percent rating for PTSD, for the period prior 
to March 15, 2007, is denied.  

A 70 percent rating for PTSD is granted from March 15, 2007, 
subject to the legal authority governing the payment of VA 
compensation benefits.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


